DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondences submitted 11/12/2021 and 12/28/2021.
 In the paper of 11/12/2021, Applicant amended claims 41-43, 51, 53-54. Applicant also canceled claim 56. Additionally, withdrawn claims 31, 33, 36-40, 49-50 are also amended.
In the paper of 12/28/2021, Applicant filed a corrected ADS.

Status of the Claims
Claims 27-30, 32, 34, 41-44, 51 and 53-55 are still under examination. Claims 31,33, 35-40, 45-50, 52 and 57-63 remain withdrawn.

Response to Arguments
Moot and/or Withdrawn Objection(s) and/or Rejection(s) and other comment(s)
The objection to claim 56 for being a substantial duplicate of claim 27 is moot based on the cancellation of claim 56. 
The objection to claim 43 for containing a punctuation error is withdrawn in view of claim amendments.
The objection to claim 51 for reason(s) as stated in the Non Final paper of 09/03/2021 is withdrawn in view of claim amendments.
Applicant’s disagreement with the denial to benefit from 61/339,743 is acknowledged but the denial is maintained as the 61/339,743 lacks written support for Applicant’s claim subject matter as explained in the section entitled “Priority” below.
The rejection of claims 27-30, 32, 34, 41-44, 51 and 53-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selden et al. (US2009/0023603, pub. Jan 22, 2009) in view of Chen et al (2010, 
 	a pneumatic subassembly …comprising a pneumatic plate comprising one or a plurality of drive lines that contain only air, said pneumatic plate aligned with a fluidics assembly via at least one through hole for each of said at least one preloaded elution reagent storage chambers, and configured to receive pressure from said instrument and deliver it to said top ends, thereby causing said first and second foils to burst, and to release the contents of each of said at least one preloaded reagent storage chambers upon scripted controls from said process controller” 

Priority
Claims 27-30, 32, 34, 41-44, 51, 53-56 cannot receive the benefit of U.S. Serial Application No. 61/339,743 filed on 03/09/2010 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) since U.S. 61/339,743 fails under 35 U.S.C. 120 to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the subject matter of claims 27-30, 32, 34, 41-44, 51, 53-56. 

U.S. Serial Application No. 61/339,743 does not disclose the following:
A biochip comprising a thermal cycling subassembly comprising a clamping force element, said biochip comprising: 
i)	 a macroblock comprising: 
 (a) at least one preloaded lysis solution storage chamber, each one of said preloaded lysis reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end;
(b) an inlet for receiving said at least two nucleic acids; and 
(c) at least one pneumatic subsystem interface to said instrument; aligned with a fluidics subassembly via at least one through hole, and configured to receive pressure from said instrument;
ii) a fluidics subassembly comprising: 
a)    at least one reconstitution chamber preloaded with lyophilized multiplexed PCR reagent; in fluid communication with said lysis solution storage chamber,
b)    at least one thermal cycling chamber; and
c)    a primary flow path, said path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber;

iii)    a thermal cycling subassembly comprising said at least one thermal cycling chamber positioned in thermal communication with said instrument when the biochip is inserted into the instrument;
such that when said preloaded lysis solution reagent storage chamber receives pressure delivered to said top end from said instrument, said second foil bursts and releases the contents of the lysis reagent storage chamber, thereby causing the nucleic acid containing lysate to reconstitute said lyophilized multiplexed PCR reagent, thereby generating PCR mix solution for amplification, whereupon said PCR mix solution travels along said flow path to said at least one thermal cycling chamber

U.S. Serial Application No. 61/339,743 also does not disclose a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end. 
U.S. Serial Application No. 61/339,743 also does not disclose a second foil that bursts and releases the contents of the lysis reagent storage chamber, causing nucleic acid containing lysate to reconstitute the lyophilized multiplexed PCR reagent, thereby generating a PCR mix solution that travels along said flow path to said at least one thermal cycling.

The subject matter above are/were first disclosed as follows:
U.S. Patent Application 13/044,485 filed 03/09/2011 discloses: on pg 57, a biochip of Examples 5 and 6, having thermal cycling regions located on the bottom side of the fluidic subassembly, requiring clamping pressure from above to establish efficient thermal contact with the thermal cycler (this disclosure is construed as biochip comprising a thermal cycling subassembly comprising “the instant clamping force element”). 
U.S. Patent Application 13/044,485 also discloses a biochip comprising a thermal cycling subassembly comprising a clamping force element”, on pg 59, 1st and 2nd paragraphs of section entitled  “Thermal subsystem interface”.

U.S. Patent Application 13/044,485 filed 03/09/2011 additionally discloses:
(i) a macrofluidic block comprising
(a) at least one preloaded lysis solution storage chamber, each one of said preloaded lysis reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end (see pg 11, last para and pg 12, 1st para: which contains disclosure of a macrofluidic block includes a reagent storage chamber having a top end and a bottom end; a first foil seal bonded to the bottom end; and a second foil seal bonded to the top end. A reagent is stored in the foil-sealed chamber and is released by the application of pneumatic pressure through the cover such that the top and bottom foils burst, releasing the contents of the reagent storage chamber);
(b)    an inlet for receiving said at least two nucleic acids; and
(c) at least one pneumatic subsystem interface to said instrument aligned with a fluidics subassembly via a through hole, and configured to receive pressure from said instrument;

(ii)    said fluidics subassembly comprising:
(a)    at least one reconstitution chamber preloaded with lyophilized multiplexed PCR reagent; in fluid communication with said lysis solution storage chamber,
(b)    at least one thermal cycling chamber; and
(c)    a primary flow path, said path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber;

(iii)    a thermal cycling subassembly comprising said at least one thermal cycling chamber positioned in thermal communication with said instrument when the biochip is inserted into the instrument; such that when said preloaded lysis solution reagent storage chamber receives pressure delivered to said top end from said instrument, said second foil bursts and releases the contents of the lysis reagent storage chamber, thereby causing the nucleic acid containing lysate to reconstitute said lyophilized multiplexed PCR reagent, thereby generating PCR mix solution for amplification, whereupon said PCR mix solution travels along said flow path to said at least one thermal cycling chamber.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-30, 32, 34, 41-44, 51, 53-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,821,445. 

Although the claims are not identical, they are not patentably distinct from each other.

Both the instant claims and the claims of the ‘445 patent are directed to biochip(s), said biochip(s) to be used with an instrument comprising a process controller, 
said biochips comprising: 
(a) a macrofluidic processing subassembly;

(b) a separation and detection subassembly comprising: 
(bi) at least one chamber adapted to receive a sample; 
(bii) at least one preloaded buffer storage chamber; each one of said preloaded buffer storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end;
(biii) at least one preloaded liquid reagent storage chamber, said preloaded reagent storage chamber having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end; 
(biv) at least one preloaded storage chamber, each one of said storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal boded to the top end; 
(c) a pneumatic subassembly which is adapted to connect to the pneumatic subsystem of said instrument through said at least one pneumatic subsystem interface, and to the subassemblies of said biochip, comprising, a pneumatic plate further comprising one or a plurality of drive lines that contain only air to pneumatically drive fluids and to deliver pressure to the top ends of each of said preloaded storage chambers to cause said first and second foils to burst and release their contents upon scripted instructions from said process controller; 

(d) a fluidic subassembly, comprising:
(di) a fluidic plate; 
(dii) at least one lyophilized reagent reconstitution chamber preloaded with lyophilized reagent and positioned in alignment with said preloaded liquid reagent storage chamber via at least one through hole, such that when said preloaded liquid reagent reconstitution chamber receives pressure delivered to said top end from said instrument, said first and second foils burst and release the contents of the liquid reagent storage chamber into said lyophilized sizing reagent reconstitution chamber, thereby reconstituting said lyophilized sizing reagent; and 
(diii) said at least one fluid transport channel in fluidic communication with a separation and detection subassembly; 

The biochip(s) of the ‘445 patent differ from the instant biochip in that the claims of the ‘445 patent comprises some additional modules that are not recited in the instant claims i.e. at least one optical subsystem interface to the instrument and a separation and detection subassembly comprising at least one separation channel having a detection region positioned to send signals from each of said at least one separation channel to said optical subsystem on said instrument. The claims of U.S. Patent No. 10,821,445 additionally recite/imply an intended use for components of their biochip (i.e. one preloaded electrophoresis buffer storage chamber, one preloaded sieving matrix storage chamber etc.).

The instant claims are not patentably distinct over the biochip of the ‘445 patent as the claims of  U.S. Patent No. 10,821,445 are directed to a more specific version of the instant biochip(s), thus the claims of U.S. Patent No. 10,821,445 anticipate the instant claims.

Claims 27-30, 32, 34, 41-44, 51, 53-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10,26-27 and 30-33 of copending Application No. 13/829,263 (newly allowed as of 01/18/2022, although its issue is still pending). 

This is a provisional nonstatutory double patenting rejection.

Both the instant claims and the claims of copending Application No. 13/829,263 are directed to unitary, stationary biochip(s) for conducting multiplexed PCR analysis, said biochip to be used with an instrument, said instrument comprising a process controller and a pneumatic subsystem.

Both the biochip(s) of copending Application No. 13/829,263 and the instant claim comprise: 
(i) a macrofluidic block comprising: 
a) a plurality of macrofluidic features comprising at least one preloaded reagent storage chambers, each one of said preloaded reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end; 
b) an inlet for receiving said at least two nucleic acids; 
c) at least one pneumatic subsystem interface to said instrument; aligned with a fluidics subassembly via at least one through hole for each of preloaded reagent storage chambers, and configured to receive pressure from said instrument and deliver it to said top end, thereby causing said first and second foils to burst, and to release the contents of each of said preloaded reagent storage chambers upon scripted controls by said process controller; 

(ii) a pneumatic subassembly adapted to connect to said pneumatic subsystem through at least one pneumatic subsystem interface, and to the subassemblies of said biochip, comprising a pneumatic plate comprising one or a plurality of drive lines that contain only air, said pneumatic plate aligned with a fluidics subassembly via at least one through hole for each of said at preloaded reagent storage chambers, and configured to receive pressure from said instrument and deliver it to said top ends, thereby causing said first and second foils to burst, and to release the contents of each of said preloaded reagent storage chambers upon scripted controls by said process controller;

(iii) a fluidics subassembly comprising:
a) at least one reconstitution chamber preloaded with a lyophilized multiplexed PCR reagents;
b) at least one thermal cycling chamber; and 
c) a primary flow path, said primary flow path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber.

The biochip(s) of copending Application No. 13/829,263 differ from the instant biochip in that the claims of copending Application No. 13/829,263 comprises some additional modules that are not recited in the instant claims, i.e. at least four preloaded reagent storage chambers and a plurality of microfluidic features necessary to perform at least one of said at least 25 intended direct actions pursuant to scripted instructions received through said at least one pneumatic subassembly interface to the instrument, said plurality of microfeatures further comprising at least one nucleic acid purification membrane.
Further, the claims of copending Application No. 13/829,263 additionally recite/imply an intended use for components of their biochip (i.e. the at least four preloaded reagent storage chambers comprise or are provided as a first lysis reagent storage chamber, a second lysis reagent storage chamber, a wash reagent storage chamber and an elution reagent storage chamber etc.).

The instant claims are not patentably distinct over the biochip of copending Application No. 13/829,263 as the claims of  copending Application No. 13/829,263 are directed to a more specific version of the instant biochip(s), thus the claims of copending Application No. 13/829,263 anticipate the instant claims.

Claims 27-30, 32, 34, 41-44, 51, 53-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 26, 42-47 of copending Application No. 15/368,180. 

This is a provisional nonstatutory double patenting rejection.



Both the instant claims and the claims of copending Application No. 15/368,180 are directed to biochip(s) for conducting multiplexed PCR analysis, said biochip to be used with an instrument, said instrument comprising a process controller and a pneumatic subsystem.

Both the instant claims and the claims of copending Application No. 15/368,180 provide:
A biochip comprising:
(i) a pneumatic subassembly comprising at least one pneumatic subassembly interface to said pneumatic subsystem on said instrument and to the subassemblies of said biochip, comprising a pneumatic plate comprising one or a plurality of drive lines that contain only air said pneumatic plate aligned with a fluidics assembly via at least one through hole for each of said at least one preloaded reagent storage chambers on or in a macrofluidic block, and configured to receive pressure from said instrument and deliver it to said top ends thereof, thereby causing said first and second foils to burst, and to release the contents of each of said at least one preloaded reagent storage chambers upon scripted controls from said process controller;

(ii) said macrofluidic block comprising: 
a) at least one preloaded reagent storage chamber, each one of said preloaded reagent storage chambers having a top end and a bottom end, a first foil seal bonded to the bottom end, and a second foil seal bonded to the top end; and 
(b) an inlet for receiving said at least two nucleic acids; 

(iii) said fluidics subassembly comprising: 
(a) at least one reconstitution chamber preloaded with lyophilized multiplexed PCR reagent and positioned in fluid communication with said elution reagent storage chamber; 
(b) at least one thermal cycling chamber; and 
(c) a primary flow path, said path in fluidic communication with said at least one reconstitution chamber and said at least one thermal cycling chamber, such that when said at least one preloaded reagent storage chamber receives pressure delivered to said top end from said instrument, said second foil bursts and releases the contents of each of said at least one reagent storage chambers, thereby generating PCR mix solution for amplification, whereupon said PCR mix solution travels along said flow path to said at least one thermal cycling chamber.

The biochip(s) of copending Application No. 15/368,180 differ from the instant biochip in that the instant claims are directed to at least one preloaded reagent storage chamber comprising lysis reagent  and the release of the content of these preloaded reagent storage chambers cause lysate to reconstitute the lyophilized multiplex PCR reagent to generate a PCR mix solution for amplification.
The claims of copending Application No. 15/368,180 provide at least one preloaded reagent storage chamber comprising elution reagent and the release of the content of these preloaded reagent storage chambers cause elution of said at least two nucleic acids followed by reconstitution of said lyophilized multiplexed PCR reagent, thereby generating PCR mix solution for amplification.
The instant claims and the claims of copending Application No. 15/368,180 do not recite or provide any additional structural differences between the claimed reagents of the preloaded storage chambers in both instances. Further, the intended use for the reagent and the preloaded reagent storage chamber cannot limit biochips that retain identical structures/elements. The instant claims are not patentably distinct over the biochip of copending Application No. 15/368,180.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 24, 2022